967 N.E.2d 810 (2012)
359 Ill. Dec. 780
The COUNTY OF LAKE et al., respondents,
v.
CAMPUS INVESTMENTS, INC., et al., petitioners.
No. 114038.
Supreme Court of Illinois.
May 30, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in County of Lake v. Campus Investments, Inc., 2012 IL App (2d) 100349, 358 Ill. Dec. 450, 965 N.E.2d 521. The appellate court is directed to vacate its order of January 27, 2012, granting the motion to publish. The appellate court is directed to deny the motion to publish and to reinstate its Rule 23 order of August 10, 2011.
KILBRIDE, C.J., took no part.